Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10-15 of copending Application No. 16/925,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, substantively, instant claim 1 only broadens the scope of the copending ‘866 claim 1 and redistributes the balance of the ‘866 claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,051,654. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 only broadens the scope of the ‘654 claim 1 and retains the balance of the ‘654 claim limitations.
Claims 1, 3, 10, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 11,363,911. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 only broadens the scope of ‘911 claim 1 and the balance of the listed claims are equivalent.
Claims 1-5, 7 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 and 9-16 of U.S. Patent No. 11,147,415. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 only broadens the scope of ‘415 claim 1, the balance of the listed claims being equivalent.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one of said plurality of diffuser ribs and said plurality of channels being operable to impart a rotational motion to a fluid flowing through said plurality of channels” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in the last line, recites a “temperature sensor… located remotely from said heating element” (Exr’s emphasis), which is indefinite because “remotely” is a relative term. The term “remotely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, “remotely” suggests placement of the sensor at an extremity of the “support body” in some way opposite to the location of the heating element, which is evidently not the case.
At line 3 of claim 17, “said heating element” evidently refers to “said second heating element” in line 2, and should be corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2019/0045973 to Gill et al (“Gill”).
	Referring to Figures 1 & 11 especially, Gill discloses a “cooking system… housing [22] having a hollow interior,” a “support body [52 for] supporting food within said hollow interior,” a “heating element” 82, and a “temperature sensor [S] for monitoring the temperature of said support body… [and] located remotely from said heating element”, as recited in claim 1. The first temperature sensor S “extends from a bottom surface 108 of the liner 23” (see ¶ [0055] & Fig. 11, Exr’s emphasis), and is thus remote from the heating element 82, but directly below and still “proximate” and registering, at least approximately, the temperature of the support body, as in claim 8. 
	As in claim 3, Gill has “a food container” 24 which contains the “support body” 52.
	As in claims 7 and 14, Gill discloses “a processor” 102 that controls the heating element based on temperature sensor readings, as the temperature approaches any particular value during a cooking process (¶¶ [0054]-[0057]).
	And since the temperature sensor must be assumed to operate at cooking temperatures, this will include those at which the so-called Maillard reaction and “smoke point” occur, and at limits to “allowable” temperatures, as in claims 12, 13, and 17.
	Finally, as in claim 15, Gill discloses “a second temperature sensor for monitoring… temperature of a fluid circulating within said hollow interior,” since the second sensor of Gill, mounted adjacent the air heating element 84, will register the air temperature adjacent the heating element (¶ [0055]).
Claim Rejections - 35 USC § 103
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gill.
While Gill does not expressly discuss a thermistor-type temperature sensor (claim 2), the “temperature sensor… in contact with said support body” (claim 9) or mounting the second temperature sensor “downstream from the [second] heating element” (claim 16), these features do not patentably distinguish the claims from the prior art. It would have been obvious to utilize a thermistor-type temperature sensor since it is both conventional for cooking appliance heater control, and economical; to mount the temperature sensor in contact with the support body since Gill already contemplates a range of sensor options (¶ [0055]), the food support temperature being plainly critical to cooking success; and to mount the second temperature sensor “downstream from the [second] heating element” to more accurately register the temperature of the air impinging on a food item.
Allowable Subject Matter
Contingent on the filing of terminal disclaimers to overcome the above double patenting rejections, claims 4-6, 10 and 11 would aappear be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Pelham, whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
12/17/22